Citation Nr: 1818473	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent disabling from September 22, 2009, for status-post radical retro pubic prostatectomy secondary to prostate cancer with urinary incontinence (prostate cancer residuals). 

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.

3.  Entitlement to service connection for gastritis to include as due to medications prescribed for service-connected conditions.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 with service in the Republic of Vietnam from September 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2014, the Board remanded the issue of gastritis for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for gastritis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's experienced urine leakage requiring the use of an appliance or the wearing of absorbent materials requiring more than 4 changes per day; however, no evidence of renal dysfunction resulted from the Veteran's resolved prostate cancer.

2.  For the entire appeal period, the Veteran's anxiety disorder symptoms more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for establishing a higher than 60 percent rating for status-post radical retro pubic prostatectomy secondary to prostate cancer with urinary incontinence, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2017).

2.  The criteria for establishing a higher than 30 percent rating for anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A. Prostate Cancer Residuals

The Veteran's status-post radical retro pubic prostatectomy secondary to prostate cancer with urinary incontinence is rated under DC 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  A Note following DC 7528 states that, following the cessation of any surgical, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528, Note.

The Veteran filed a Notice of Disagreement with regard to his 60 percent disability rating.  See November 2010 Notice of Disagreement.  

Medical correspondence dated September 2009 from Dr. N.A.V. noted that the Veteran presented with continuous urinary incontinence problems, needing to void ten times a day and five times at night.  Further, he used absorbent materials that he had to change more than four times a day. 

In October 2009, the Veteran attended a VA Genitourinary Examination.  The examiner diagnosed urinary incontinence post radical prostatectomy.  Upon examination, the examiner noted urinary symptoms of urgency, dysuria, and dribbling with a daytime voiding frequency of less than an hour and five or more voidings per night.  Continual urinary leakage was noted along with the wearing of absorbent material that must be changed more than 4 times per day.  No renal dysfunction or failure was noted.

In August 2012, the Veteran attended a VA General Medical Disability Benefits Questionnaire (DBQ) examination.  The examiner diagnosed prostate cancer status-post radical prostatectomy and male stress incontinence.  Further, voiding dysfunction causing urine leakage that required absorbent material which must be changed more than 4 times a day was noted.  In addition, urinary frequency was noted say daytime voiding between 2 and 3 hours and nighttime awakening to void 3 to 4 times. 

April 2015 correspondence from Social Security Administration (SSA) indicates no medical records for the Veteran in their possession.

In June 2015, the Veteran attended a VA Prostate Cancer examination.  The examiner diagnosed history of prostate cancer with urinary incontinence.  Voiding dysfunction caused urine leakage that required absorbent material which must be changed more than 4 times a day.  In addition, urinary frequency was described as daytime voiding between 1 and 2 hours, and nighttime awakening to void 5 or more times.  No renal dysfunction was noted.

Upon review of the evidence, the Board concludes that for the entire appeal period, a 60 percent disabling rating, and no higher, is warranted.  In particular, the Board notes that a 60 percent disability rating is the maximum allowable rating for voiding dysfunction.  DC 7528, Note 1 also allows for rating based on renal dysfunction if more dominant than the Veteran's voiding dysfunction, however, the Veteran does not have any renal dysfunction associated with his prostate cancer residuals.  As such, any rating for renal dysfunction would not be appropriate.  As noted previously, the Veteran is rated under voiding dysfunction under DC 7528.  Because he has been assigned a 60 percent disability rating-the maximum rating under the schedule-a higher disability rating is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Anxiety Disorder

The Veteran contends that his anxiety disorder warrants a rating in excess of 30 percent.  For the reasons described below, the Board finds that a higher rating is not warranted.  

The Veteran's anxiety disorder is currently rated as 30 percent disabling under DC 9400.

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment, associated with the rating code to determine whether an increased evaluation is warranted.

A June 2010 VA treatment record provided an indication that the Veteran had recent past "unspecified suicidal ideas," without active suicidal ideation and plan.

In July 2010, the Veteran complained of depressed mood on an almost daily basis, markedly diminished interest in activities, insomnia, fatigue, excessive or inappropriate guilt, and diminished ability to think and concentrate.  See July 2010 VA treatment record.  The July 2010 treatment record noted that the Veteran had normal behavior, but with slow speech.  He was oriented to all spheres.  No unusual thought content was noted and there was no abnormality of perception.  It was also noted that he had a disheveled appearance and constricted affect.

In an August 2011 psychology treatment note, it is indicated that the Veteran continues to report and show signs of improvements in emotional symptoms and convincingly denied any suicidal/homicidal ideas, thoughts, intentions, or plan.  Psychotic symptoms were not reported, and when explored, he denied them.

In August 2012, the Veteran attended a VA Disability Benefits Questionnaire (DBQ) Mental Disorders Examination.  The examiner diagnosed Anxiety Disorder NOS.  He further noted that a mental condition has been formally diagnosed, but his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The only symptom noted was anxiety, and the examiner noted that the Veteran was coherent and logical during the exam.

In April 2014, the Veteran attended a VA Mental Disorders DBQ examination.  The examiner diagnosed generalized anxiety disorder.  The Veteran described his hobbies as walking, fishing, and helping any neighbor "that needs help at the house."  The Veteran retired from former job as school teacher, secondary school level, and retired in 2001 after being eligible for retirement because his military and civil years of service added up to more than 20 years.  He reported that he remarried in 2001, which he described as a "good" marital relationship.  The examiner opined that the Veteran experienced occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Again, the only symptom noted was anxiety. 

An April 2014 nursing note indicates the Veteran has no suicidal ideations or plans at the moment.

In June 2015, the Veteran attended a VA Mental Disorders DBQ examination.  The examiner diagnosed neurosis, generalized anxiety disorder.  He described similar hobbies and marital status as in his 2014 exam.  The Veteran retired from former job as an English teacher at the intermediate and secondary school level and retired in 2000 after being eligible for retirement.  The examiner noted that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran endorsed symptoms of anxiety and chronic sleep impairment, and he described sleep difficulties and feeling uncomfortable from his incontinence.  Upon examination, the Veteran was fond to be calm, alert, and cooperative. 

Following a review of the relevant evidence of the record, the Board finds that a rating of 30 percent for the Veteran's anxiety disorder is appropriate for the entire appeal period.  In this regard, the Board finds that the Veteran's anxiety symptomology more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The record consistently notes the Veteran's symptoms of anxiety and chronic sleep impairment; such symptoms are contemplated by a 30 percent rating. 

In particular, the Veteran consistently notes that one of his hobbies is helping his neighbors who are in need and he has been happily married for over 20 years.  This shows limited social impairment due to his anxiety symptoms.  Although the Board notes the July 2010 symptoms of depressed mood on an almost daily basis, markedly diminished interest in activities, insomnia, fatigue, excessive or inappropriate guilt, and diminished ability to think and concentrate, the record since that time is silent for any additional notations of those symptoms. 

Further, the Veteran notes that he retired from teaching English once eligible for retirement and the record indicates his civil and military employment spanned over 20 years.  However, the record is silent as to any impairments reported by the Veteran directly related to his occupational history and any impact his anxiety had on his occupation.  This tends to show that his anxiety symptoms had limited impact on his occupation. 

The Board finds that the preponderance of the evidence is against a 50 percent rating for the Veteran's anxiety.  In other words, the evidence does not show that the Veteran has occupational and social impairment with reduced reliability and productivity.  Indeed, the record is silent for any complaints of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships.  

Although the Board does note the Veteran's account of verbal abuse towards his ex-wife over 20 years ago, the record does not show further instances of verbal abuse since that time that would indicate symptoms contemplated in a 50 percent disabling rating.  Further, the Veteran's July 2010 treatment note describing, in pertinent part, diminished ability to think and concentrate is the only note of record detailing such symptoms.  The remaining evidence of record is consistent with symptomology more closely approximating those symptoms associated with a 30 percent disabling rating.

Consequently, as the Veteran's anxiety disorder symptoms are of a similar type, severity, frequency, and duration as those contemplated by a 30 percent rating and, absent more severe symptoms, a higher rating of 50 percent disabling is not warranted during this period.  Staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to such degree to warrant a rating in excess of 30 percent.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer is denied. 

Entitlement to an initial rating in excess of 30 percent for anxiety disorder is denied. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's gastritis claim, he was afforded a VA examination in January 2017.  The examiner opined that the Veteran's chronic gastritis is less likely as not caused by or secondary to service connected medical treatment as there is no evidence of gastritis as adverse effect shown in medical literature.  However, the Board notes that the examiner did not provide an opinion as to direct service connection as required by the October 2014 Board remand, nor is there any indication as to what medical treatment the examiner is referring to in his opinion.  The Board concludes that the January 2017 VA examination is not adequate for the purpose of adjudicating the Veteran's claim for gastritis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the issue of TDIU, the Veteran contends that he retired as a result of his service-connected disabilities.  However because the Veteran's claim for service connection for gastritis is being remanded for further development, the issue of entitlement to a TDIU is inextricably intertwined and must be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any new VA treatment records, and associate those documents with the claims file.

2.  Arrange for an addendum opinion from the January 2017 examiner. The examiner should respond to the following:

(a) Whether it is at least as likely as not that the Veteran's gastritis had its onset in or is related to service.

(b) Whether it is at least as likely as not that the Veteran's gastritis is caused or aggravated by medications taken for his service connected conditions.  The examiner should consider all medication taken by the Veteran for his service connected conditions and provide an opinion 

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  Then adjudicate the Veteran's service connection claim for gastritis, and then readjudicate the Veteran's TDIU claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


